                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Richard Lee Rhodes,                          )       Civil Action No.: 4:19-cv-00427-DCC-TER
                                             )
                      Plaintiff,             )
                                             )
               v.                            )
                                             )
Andrew Saul,1                                )
Commissioner of Social Security,             )
                                             )
                      Defendant.             )

                                            ORDER

       AND NOW, this Seventh day of October, 2019, upon consideration of the Defendant's

Motion to Remand and any response thereto, it is hereby ORDERED that the Defendant’s motion

is granted and this action is remanded to the Commissioner for further evaluation under the fourth

sentence of 42 U.S.C. § 405(g).


       IT IS SO ORDERED.

                                                            s/ Donald C. Coggins, Jr.
                                                            United States District Judge
October 7, 2019
Spartanburg, South Carolina




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42 USC
405(g)(action survives regardless of any change in the person occupying the office of
Commissioner of Social Security).
